      Case 2:17-cv-02230-JAD-NJK Document 93
                                          94 Filed 05/04/20
                                                   05/11/20 Page 1 of 2



 1   JOSEPH A. GUTIERREZ, ESQ.
     Nevada Bar No. 9046
 2   JOSEPH N. MOTT, ESQ.
     Nevada Bar No. 12455
 3   MAIER GUTIERREZ & ASSOCIATES
     8816 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148
     Telephone: (702) 629-7900
 5   Facsimile: (702) 629-7925
     E-mail:    jag@mgalaw.com
 6              jnm@mgalaw.com

 7   Attorneys for Defendants/Counterclaimants Real Social
     Dynamics, Inc., Nicholas Kho, Owen Cook, and Amber Kho
 8

 9                                UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11
     TODD VANDEHEY, an individual,                            Case No.: 2:17-cv-02230-JAD-NJK
12
                           Plaintiff,
13                                                            JOINT STATUS REPORT
     vs.
14
     REAL SOCIAL DYNAMICS, INC., a Nevada
15   corporation; NICHOLAS KHO, an individual;
     OWEN COOK, an individual; AMBER KHO, an
16   individual, John Does 2 through 10, all whose true
     names are unknown; ABC Companies 1 through
17   10, all whose true names are unknown,

18                         Defendants.

19
     REAL SOCIAL DYNAMICS, INC., a Nevada
20   corporation; NICHOLAS KHO, an individual;
     OWEN COOK, an individual; AMBER KHO, an
21   individual,
22                         Counterclaimants,

23   and
24   VALENTINE LIFE, a Nevada corporation,
25                         Nominal Counterclaimant,
26   vs.
27   TODD VANDEHEY, an individual,
28                         Counter-defendant.


                                                          1
      Case 2:17-cv-02230-JAD-NJK Document 93
                                          94 Filed 05/04/20
                                                   05/11/20 Page 2 of 2



 1           Pursuant to the Court’s Order entered on April 13, 2020 (ECF No. 92) the parties submit the

 2   following Joint Status Report:

 3      I.      CURRENT STATUS OF ARBITRATION PROCEEDING
 4           Following a meet-and-confer among counsel on May 4, 2020, and in light of the current

 5   national COVID-19 pandemic and its impact on the practice of law, the parties to this action

 6   respectfully advise the Court that the same are currently seeking an immediate and proportionate

 7   extension to the arbitration’s current discovery and adjudication schedule. Exhibit A attached hereto
 8   is a true and accurate copy of the joint application made to JAMS on behalf of each party to that case.

 9   In view of the pending application, the parties respectfully request an opportunity to provide the Court

10   with a joint status update on or about September 15, 2020.

11   DATED this 4th day of May 2020                         DATED this 4th day of May 2020
12   MAIER GUTIERREZ & ASSOCIATES                           NISSENBAUM LAW GROUP, LLC
13   /s/ Joseph A. Gutierrez                        /s/ Steven L. Procaccini
     ______________________________________ ______________________________________
14   JOSEPH A. GUTIERREZ, ESQ.                      STEVEN L. PROCACCINI, ESQ. (Pro Hac Vice)
     Nevada Bar No. 9046                            MADELAINE P. HICKS., ESQ. (Pro Hac Vice)
15   JOSEPH N. MOTT, ESQ.                           2400   Morris Avenue, Suite 301
     Nevada Bar No. 12455                           Union,  NJ 07083
16   8816 Spanish Ridge Avenue
     Las Vegas, Nevada 89148                        and
17   Attorneys for Defendants/Counterclaimants Real
     Social Dynamics, Inc., Nicholas Kho, Owen      GEORGE F. OGILVIE, III, ESQ.
18   Cook, and Amber Kho                            Nevada Bar No. 3552
                                                    AMANDA C. YEN, ESQ.
19                                                  MCDONALD CARANO LLP
                                                    Nevada Bar No. 9726
20                                                  2300 W. Sahara Ave., Suite 1200
                                                    Las Vegas, Nevada 89102
21
                                                            Attorneys for Plaintiff Todd Vandehey
22

23   IT IS SO ORDERED. A joint status report must be filed by September 15, 2020, and every
     90 days thereafter.
24   .                                         Exhibit List
25   .
       Exhibit No.                             Description                             Page No.
     ____________________________________
26   NancyAJ. KoppeJoint application made to JAMS on behalf of each party to that case    8
     United States Magistrate Judge
27

28


                                                        2
